Exhibit 10.6 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “ Agreement ”), dated as of the3rd day of September 2016, is made among Eagle Shipping International (USA)LLC, a Marshall Islands limited liability company (the “ Company ”), its parent Eagle Bulk Shipping Inc., a Marshall Islands corporation (the “ Parent ”) and Frank De Costanzo (the “ Executive ”). WHEREAS, the Company and the Parent desire to employ the Executive as the Chief Financial Officer of the Company subject to the terms and conditions set forth in this Agreement; WHEREAS, the Executive desires to accept such employment, subject to the terms and provisions of this Agreement. NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein and for other good and valuable consideration, the receipt of which is mutually acknowledged, the Company, the Parent and the Executive agree as follows: 1.
